Citation Nr: 1313998	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-33 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hypertension or kidney disease, due to a change in prescription medicine in late 2004 at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel






INTRODUCTION

The Veteran served on active duty from October 1960 to April 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2012, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  In December 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran did not suffer any additional disability, in the form of increased severity of his hypertension or kidney disease, from changes in medication by VA treating providers.  


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for hypertension or kidney disease, due to VA treatment in 2004.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Before addressing the merits of the § 1151 claim decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letters from the RO issued in August 2008 of the criteria for establishing a § 1151 claim, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  More recent December 2010 and January 2011 letters, albeit in connection with unrelated claims of depression and swelling of the ankles, have also provided the Veteran notice compliant with the principles of Dingess.  

Since providing these notices, the AOJ has readjudicated the claim in the June 2012 SSOC, including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  The Veteran has this burden of proof as the pleading party, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment and personnel records are in the claims file.  Available post-service VA treatment records, particularly those pertinent to the §1151 claim for hypertension, have also been obtained and considered.  The Veteran also submitted additional records and written statements in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

In May 2012, the Board remanded this case for the RO/AMC to arrange a VA examination and medical opinion on the questions related to the possibility of any additional disability of his hypertension and/or kidney disease as due to treatment at a VA medical facility.  Accordingly, a VA examination and opinion on the § 1151 claim was obtained in June 2012.  Therefore, there was compliance with these requests by the Board, aimed at further development of the medical evidence for consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).  The Board finds that the opinion is adequate to decide the issue, as it is predicated on physical examination of the Veteran and an independent review of the claims file.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis

The Veteran is claiming that due to the discontinuance of one hypertension medication by VA and the prescribing of another, his blood pressure was aggravated and increased.  He states that the change in medication caused an increase in his hypertension readings, which he did not have while taking the discontinued medication.  Specifically, he claims that in late 2004, his VA treating physician for his kidney changed his prescribed medication, which in turn aggravated his hypertension disability and/or kidney disease.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected. See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(a) (2012). 

For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a)-(d).  See also VAOPGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability. If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  See 38 C.F.R. § 3.361(c)(1).

Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

As brief background, the Veteran was under VA outpatient treatment at the Cincinnati VA Medical Center (VAMC) for hypertension and kidney/renal problems.  An April 2004 treatment record for renal hypertension shows the Veteran was then prescribed for spironolactone/HCTZ (hydrochlorothiazide) and lisinopril, and was diagnosed for hypertension, with a notation that his blood pressure was under excellent control on current medications.  There is a similar notation at a VA renal clinic follow-up treatment on September 7, 2004, when he was still shown to be on HCTZ medication.  However, on September 24, 2004, a VA treating physician noted the Veteran was to stop his HCTZ/aldactazide medications, given his borderline high calcium levels.  The physician remarked of his hypertension that it was under good control and he "likely will do okay on lisinopril alone."  Accordingly, a November 2004 VA treatment record shows he was currently only on lisinopril for his hypertension.  

By January 2005, a VA clinical pharmacy specialist noted the Veteran's blood pressure logs indicated blood pressure levels above his goals for control.  In consultation with his VA treating primary care physician, his HCTZ medication was restarted.

Turning to analysis of the elements of his § 1151 claim, the Veteran does not establish that a change in medication by VA treating providers produced any additional disability, thus failing to satisfy the threshold preliminary requirement of a § 1151 claim.  

At his VA examination in February 2005, the Veteran reported he was diagnosed with hypertension in the 1990s and had been placed on many different medications since then.  He believed HCTZ has been especially effective in controlling his blood pressure.  Of particular importance here, the Veteran had also reported at that examination that he watches his blood pressure closely and is concerned that changes in medications caused his blood pressure to rise.  Specifically, he believed that the recent (at that time) switch from HCTZ to another medication caused his blood pressure to rise, based on the Veteran's self-review of his own blood pressure logs.  Of note, the Veteran had again started taking his preferred medication, hydrochlorothiazide.  

The February 2005 examiner's review of his medical treatment revealed that the Veteran's primary care physician was working on an appropriate medical regimen for the hypertension.  The VA treating primary care physician had added the medication filodipine so that HCTZ could be discontinued, due to concerns that the latter medication could worsen the Veteran's calcium levels.  The examiner remarked, "Of note, although past notes have said to discontinue hydrochlorothiazide, the Veteran has restarted HCTZ on his own at a slightly lower dose."  The February 2005 examiner diagnosed the Veteran with hypertension, controlled on medication.  The examiner opined that the hypertension had not worsened due to the Veteran's service-connected kidney stones.  The examiner further opined that even if he switched to medications other than his preferred medication, hydrochlorothiazide, it would be expected that other antihypertensive medications could be used to control his blood pressure.  The examiner commented, "The patient's blood pressure has fluctuated recently due to these changes in medications.  These fluctuations would be expected to be a temporary problem as medications are adjusted."  

The Board remanded the claim in May 2012 for the RO/AMC to afford the Veteran an examination with an opinion regarding whether the change in medications for his hypertension by VA treating providers aggravated his disorder resulting in additional disability, and whether a foreseeable consequence of the treatment the Veteran received was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  

On remand, as per the Board's remand directives, the Veteran was provided a VA examination and medical opinion on his § 1151 claim in June 2012.  The June 2012 VA examiner diagnosed the Veteran with hypertension, present since the 1990s, and with chronic kidney disease, since approximately 2001.  Review of the medical history showed he continued to have multiple medications for his hypertension.  Following the prior examination, his blood pressure remained in poor control.  Eventually filodipine was discontinued and amlodipine beslyate was substituted.  The latter medicine was increased in dosage in 2010, but after swelling occurred, his renal doctors decreased the amlodipine beslyate.  His primary care physician at the VA then discontinued the amlodipine beslyate and decreased the hydrochlorothiazide.  He is currently taking hydrochlorothiazide, lisinopril and terazosin to control his hypertension.  The June 2012 examiner also noted the Veteran had a history of kidney stones and recently, kidney failure in April 2012.  The Veteran asserted that years of poorly controlled blood pressure due to improper treatment by his VA renal doctors led to his kidney failure.  

The June 2012 examiner objectively noted that the Veteran does not have hypertension due to renal dysfunction or as caused by any kidney condition.  Ultimately, the VA examiner opined against the § 1151 claim, stating that "no additional disability, including permanent aggravation of hypertension or kidney disease, was identified."  The examiner's rationale noted the Veteran's complaint that his medications were improperly changed in late 2004 by his renal doctors, and that he has only recently recovered adequate control of blood pressure with his personal provider's intervention; and the Veteran's additional concern that his kidney condition may have worsened.  Nonetheless, following a very detailed and thorough review of his blood pressure medication changes and impact on his conditions from 2001 to the present, the examiner concluded, "in summary, the Veteran's blood pressure does not appear to have undergone significant and permanent aggravation during the time period in question."  

The examiner also reviewed the Veteran's serum creatinine levels since 2001 to the present, because these measures are an excellent predictor of renal function.  The examiner found that the data does not indicate a trend towards a worsening of the Veteran's chronic renal failure during the time period in question (approximately 2004-present).  The examiner concluded, "In summary, a review of the evidence fails to reveal any evidence of additional disability such as permanent aggravation of the Veteran's hypertension and/or chronic kidney disease."

The Board's own review of the Veteran's medical records does not otherwise show any evidence of additional disability of his hypertension or kidney disease.  Indeed, November 2010 VA treatment records show that he was diagnosed with hypotension and a reduced need for antihypertensive medications, although noted as due to unclear reasons.

Without there being evidence of additional disability, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 fails.  There is no basis for the Board to proceed to further consideration of still additional elements of his § 1151 claim, such as actual and proximate causation, because that would presuppose that his VA treatment caused him some additional measure of harm.  The medical evidence simply does not support this notion.

The Veteran is certainly competent, even as a layman, to comment on things within the perception of his five senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Veteran is not competent to assert that VA treating providers produced any additional disability by way of aggravating his hypertension or kidney disease, through a change in medication, let alone to opine on questions of causation, negligence, or reasonable foreseeability of medical risks peculiar to his hypertension treatment.  These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  Indeed, contrary to his assertions, the overall probative medical evidence does not support the elements of the § 1151 claim.

Since the Board does not find the Veteran's lay statements to be competent to establish the missing element of an additional disability, let alone other elements of causation and reasonable foreseeability of medical risks for the surgery, there is no need to next consider the credibility of his lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

The claim for service connection for § 1151 compensation for hypertension and/or kidney disease, due to a change in prescription medicine in a VA medical facility in late 2004, is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


